Citation Nr: 1035644	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  06-27 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk







INTRODUCTION

The Veteran served on active duty from January 1964 to March 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

While further delay is regrettable, the Board finds that 
additional development is necessary in this case.

The Veteran claims service connection for PTSD.  Establishing 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD; (2) credible evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the occurrence of the required in-service 
stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed.  
Reg. 41092 (July 15, 2010) (correcting the effective and 
applicability dates from July 12, 2010 to July 13, 2010).  The 
revisions apply to, among others, claims appealed before July 13, 
2010, but not yet decided by the Board.

In this case, the Veteran asserts that he has PTSD as a result of 
a traumatic experience while performing his duties as an Air 
Controller in the Army.  The traumatic incident he described 
includes running through a hail of enemy fire in attempts to 
escape what he believed would otherwise be certain death for 
himself and his comrades.  Of record is an Award of the Army 
Commendation Medal for Heroism, noting his receipt of the Army 
Commendation Medal with V device, for his acts of heroism 
displayed during the described incident.  Thus, a verified 
stressor is conceded.

However, the record reflects conflicting information as to 
whether the Veteran actually suffers from PTSD.  An October 2005 
VA outpatient report noted a diagnosis of PTSD provided by a 
nurse practitioner.  In November 2005 he was referred for a 
psychology assessment for rule out PTSD.  After psychological 
testing, it was determined that the Veteran does not meet the 
full criteria for PTSD pursuant to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM IV).  The 
psychologist diagnosed anxiety disorder and rule out dysthymic 
disorder.

An assessment by a private provider in November and December 2005 
noted a diagnosis of PTSD.  

The Veteran was afforded a VA examination in June 2006.  The 
examiner noted the Veteran met the stressor criterion for PTSD 
and had some symptoms consistent with that disorder.  However, 
the examiner concluded that the Veteran did not meet the full 
diagnostic criteria for PTSD as he rendered a diagnosis of major 
depressive disorder, which was not related to military service.  
The examiner appeared to base his assessment that the Veteran 
does not have PTSD on the Veteran's ability to participate in 
social and employment activities.

In light of the conflicting evidence above, the Board finds that 
a new VA examination should be conducted by a psychiatrist, to 
determine whether the Veteran suffers from PTSD as a result of 
his verified stressor.

Ongoing medical records should also be requested.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who treated him for PTSD since December 
2005.  After securing the necessary 
release, the RO/AMC should obtain these 
records.  In addition, VA mental health 
treatment records dating since March 2006 
should be obtained from the Erie, 
Pennsylvania VA healthcare system.

2.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA PTSD examination to determine 
whether the Veteran meets the diagnostic 
criteria for that disorder.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
should be conducted.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether the 
Veteran meets the diagnostic criteria for 
PTSD and if so, whether such disorder is 
due to the verified combat stressor.  A 
rationale for the opinions expressed should 
be provided.

3.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record.  
If any benefit sought on appeal, for which 
a notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


